Judgment by a city magistrate, sitting as a Court of Special Sessions, convicting the defendant of a violation of section 174 of article 5 of the Labor Law (permitting females to work in factory contrary to posted schedule), unanimously affirmed. In our opinion, tagging, sorting, etc., is part of the processing; if done at the store, it is work “ done for a factory ” within the prohibition of the statute, and sustains the charge in the information that the defendant conducted “ a store used in and in connection with a factory.” Present — Lazansky, P. J., Hagarty, Davis, Adel and Taylor, JJ.